OPINION OF THE COURT
Per Curiam.
The respondent has submitted an affidavit dated May 9, 1990, wherein she tenders her resignation as an attorney and counselor-at-law (22 NYCRR 691.9).
The respondent acknowledges in her affidavit that she has been charged, inter alia, with three separate allegations of converting clients’ moneys totaling more than $38,000, commingling clients’ funds with personal funds, failing to maintain records of clients’ funds entrusted to her, failing to comply with the lawful demands of the Grievance Committee, failing to submit an affidavit of compliance with this court’s order of suspension, and failing to communicate with clients.
The respondent has indicated that she could not successfully defend herself on the merits against the charges outlined above, that her resignation is freely and voluntarily tendered, that she has not been subjected to coercion or duress, and that she is fully aware of the implications of submitting her resignation.
Under the circumstances herein, the resignation of the respondent as a member of the Bar is accepted and directed to be filed. The respondent is disbarred and it is directed that her name be stricken from the roll of attorneys and counselors-at-law, effective forthwith.
Mangano, P. J., Bracken, Brown, Lawrence and Kunzeman, JJ., concur.
Ordered that the resignation of Sharon Lynch-Taureck is accepted and directed to be filed; and it is further,
Ordered that pursuant to Judiciary Law §90, effective immediately, Sharon Lynch-Taureck is disbarred and her name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that Sharon Lynch-Taureck shall continue to comply with this court’s rules governing the conduct of disbarred, suspended and resigned attorneys (22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law §90, effective immediately, Sharon Lynch-Taureck is commanded to con*335tinue to desist and refrain (1) from practicing law in any form, either as principal or agent, clerk or employee of another, (2) from appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission or other public authority, (3) from giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) from holding herself out in any way as an attorney and counselor-at-law.